Exhibit 10.41

PRIVATEBANCORP, INC.

FORM OF AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT, is entered into and effective as of December 29, 2011,
by and between PrivateBancorp, Inc., a Delaware corporation (the “Company”), and
the undersigned employee (“Grantee”) of the Company and/or Subsidiary.

1. Purpose. The Company is of the view that Grantee may be among the top five
most highly compensated employees (as defined under Troubled Asset Relief
Program, “MHCE”) for 2012. Under applicable TARP regulations, with some
exceptions, the top five MHCE’s may only receive incentive payments in the form
of TARP-compliant restricted stock that has a minimum two-year service period
and which is subject to a mandatory holding period. Vesting of option awards
while Grantee is among the top five MHCEs will be deemed incentive compensation
under TARP regulations and, if not in the form of TARP-compliant restricted
stock, cannot occur during such time. The Option Award (as defined below) is
currently scheduled to vest, by its terms, in equal installments on April 1,
2012, April 1, 2013 and April 1, 2014. Unless amended, the portions of the
Option Award that are scheduled to vest if and while Grantee is among the top
five MHCEs would expire due to TARP regulations. To comply with these
requirements, in recognition of Grantee’s contributions to the Company during
2011, and to continue to align Grantee’s interests with those of the Company’s
stockholders, the Company does not want Grantee to lose the benefit of the
Option Award. As a result, the Company has determined to accelerate the vesting
schedule of the Option Award so that 100% of the Option Award will vest on
December 29, 2011. In consideration of the foregoing and the mutual promises and
agreements set forth in this Amendment Agreement, the Company and Grantee
covenant and agree as follows.

2. Agreements Affected. This Amendment Agreement amends that certain Stock
Option Agreement evidencing nonqualified stock option awards (permitting Grantee
to purchase              shares of the Company’s common stock at an exercise
price of $14.99 per share) granted on April 1, 2011 under the Company’s 2007
Long-Term Incentive Compensation Plan and in effect on the date hereof (such
agreement and award are referred to herein as the “Option Award”). Unless
otherwise defined herein, capitalized terms used in this Amendment Agreement
shall have the same meaning ascribed to them under the Option Agreement.

3. Amendment of Option Award. The provision of the Option Award setting forth
the vesting dates of the Stock Options, as set forth on the Stock Option
Certificate attached to the Option Award, is hereby deleted in its entirety and
replaced with the following:

 

Vesting Dates

  

100% of the Option shall be exercisable on or after December 29, 2011, but prior
to expiration.

4. Effect of this Amendment Agreement. Except as expressly provided for herein,
this Amendment Agreement shall effect no amendment, change or modification
whatsoever of or to the Option Award or any other compensation arrangement
between the Company and Grantee. All other terms of the Option Award shall
continue in full force and effect, including, without limitation, Section 4(b)
thereof with respect to restrictions and limitations required by the TARP
legislation, regulations and interpretations (as referred to therein). Nothing
in this Amendment Agreement shall be construed as conferring any legal rights



--------------------------------------------------------------------------------

upon Grantee for a continuation of employment or a guarantee of receipt by
Grantee of any amounts under the Option Award or pursuant to future equity
awards, if any.

5. Electronic Signature. This Amendment Agreement may be executed in
counterparts, each of which shall be an original and together shall constitute a
single agreement. Such execution may be satisfied by procedures the Company has
established or may establish from time to time for an electronic system for
execution and delivery of any documents, including this Amendment Agreement.
Grantee’s electronic signature, including, without limitation, “click-through”
acceptance of this Amendment through a website maintained by or on behalf of the
Company, is the same as, and shall have the same force and effect as Grantee’s
manual signature. Any such procedures and delivery may be effected by a third
party engaged by the Company to provide administrative services.

IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed as of the date and year first above written.

 

PRIVATEBANCORP, INC.

 

By:   Joan Schellhorn Title:   Chief Human Resource Officer GRANTEE

 

Name:  

 